Citation Nr: 0906489	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-26 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure. 

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, wherein the RO, in part, denied 
service connection for diabetes mellitus, type II, as due to 
exposure to Agent Orange.  By that same rating action, the RO 
also granted service connection for residuals of a head 
injury; an initial 10 percent evaluation was assigned, 
effective May 7, 2001.  The Veteran disagreed with the RO's 
denial of service connection for diabetes mellitus, as due to 
Agent Orange exposure and assignment of an initial 10 percent 
rating to the service-connected residuals of a head injury.  
This appeal ensued.

In September 2006, the Board remanded the issues of 
entitlement to service connection for diabetes mellitus, as 
due to Agent Orange exposure and entitlement to an initial 
rating in excess of 10 percent for residuals of a head injury 
to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration.  

A March 2007 VA examiner diagnosed the Veteran has having 
nocturnal epilepsy that was more likely than not related to 
traumatic events (i.e., the Veteran's reported in-service 
head trauma).  The Board observes that the RO previously 
denied service connection for a seizure disorder in April 
2004 and the veteran did not disagree.  However, the March 
2007 examiner suggests a relationship to the veteran's head 
injury and as such is an informal claim for service 
connection.  This issue is referred to the RO.

During the pendency of the appeal, the Veteran's claim for 
service connection for diabetes mellitus, as due to Agent 
Orange exposure was subject to a VA-wide stay of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  The United States Court of Appeals for 
the Federal Circuit subsequently reversed the Court's 
decision, Haas v Peake, 525 F.3d 1168 (Fed. Cir.2008), 
cert.denied, 77 U.S.L.W. 3267(Jan. 21, 2009) (No. 08-525), 
and the stay on the adjudication of cases affected by 
Hass v. Nicholson has been lifted, effective January 22, 
2009.  See, Chairman's Memorandum No. 01-09-03 (January 22, 
2009).  Thus, the Board will proceed with appellate review of 
the Veteran's claim for service connection for diabetes 
mellitus, as due to Agent Orange exposure. 


FINDINGS OF FACT

1.  The Veteran served aboard a United States Naval vessel 
stationed in the waters off Vietnam during the Vietnam era; 
however, he did not have actual service or visitation in the 
Republic of Vietnam (RVN).

2.  There is no competent medical evidence relating the 
Veteran's currently diagnosed diabetes mellitus, type II--
diagnosed many years after service discharge--with his active 
military service, to include Agent Orange exposure.

3.  The Veteran's service-connected residuals of head trauma 
with headaches is the maximum schedular evaluation which may 
be assigned for the subjective residuals of the veteran's in-
service injury, under the regulations in effect when the 
veteran submitted his claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service and may not be presumed to be due to 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(e) (2008).

2.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a head injury is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8045, 
8100, 8911 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).

	Duty to Notify

With regard to the service connection claim discussed in the 
decision below, the Board finds that the duty to notify was 
satisfied by pre-adjudication letters, dated in August and 
November 2001.  In those letters, the RO advised the 
appellant of VA's responsibilities to notify and assist him 
with his service connection claim decided in the decision 
below.  Moreover, an August 2001 letter specified what was 
required to prevail on his service connection claim.  The RO 
explained the information and/or evidence required from him, 
including medical evidence of diabetes mellitus, type II, as 
well as evidence that the aforementioned disability had 
existed from military service to the present time, or 
evidence that it was incurred in or aggravated by the 
Veteran's active military service; and a relationship between 
any currently diagnosed diabetes mellitus, type II, and his 
period of military service.  The November 2001 letter 
informed the Veteran what was required to prevail on his 
claim for "service-connected benefits related to Agent 
Orange exposure."  In this regard, VA informed the Veteran 
that they had requested official copies of his  service 
personnel records to determine if he had actually been 
assigned to duty in Vietnam. 

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the August and November 
2001 letters met the VCAA's notice requirements with respect 
to the claims of entitlement to service connection for 
diabetes mellitus, type II, due to Agent Orange exposure.  As 
indicated above, the appellant has been notified of what is 
needed to substantiate the aforementioned service connection 
claim and was afforded several opportunities to present 
information and/or evidence in support of said claim, which 
he has done.  As a result of the RO's development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the claim for service connection for diabetes mellitus, type 
II, due to Agent Orange exposure.

Hence, in light of all that has been done to notify the 
Veteran with regard to the above-referenced service 
connection claim, the Board finds that any failure on VA's 
part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 
C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: Veteran status, existence of a disability, 
connection between the Veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  The RO provided the Veteran with notice of the 
Dingess elements in an October 2006 letter.  Id. 

This appeal also arises, in part, from disagreement with an 
initial 10 percent rating following the grant of service 
connection for residuals of a head injury.  The Court has 
held that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from an initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for residuals of a head injury in 
November 2002. 

	Duty to Assist

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection and initial evaluation 
claims decided in the decision below.  38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159.  Here, the Veteran's service medical and 
personnel records, along with post-service private and VA 
outpatient treatment and examination reports, have been 
obtained and associated with the claims file.  As noted in 
the Introduction, in September 2006, the Board remanded the 
instant service connection and initial evaluation claims to 
the RO for additional development.  The requested development 
has been completed the copies of responses from governmental 
agencies and examination reports pertinent to the service 
connection and initial evaluation claims on appeal, 
respectively, have been associated with the claims file.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection and 
initial rating issues are ready to be considered on the 
merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 



II.  Service Connection Claim

A.  Laws and Regulations
        
       General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

	Presumptive criteria

Where a Veteran served 90 days or more during a period of 
war, and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

	Agent Orange-criteria

For Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is prescribed.  
The specified diseases are: chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2). 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97. 

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a Veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam. Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a Veteran who served in 
the Republic of Vietnam during that period). 
See VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does not 
include service of a Vietnam era Veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  This requirement 
was upheld by the Court in Haas v. Peake, 20 Vet. App. 257 
(2006), which reversed a decision of the Board, which had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides (including the dioxin in 
Agent Orange) when the only evidence of said exposure was the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam, such as the Veteran's current 
claim.  Id.  

B.  Analysis

The Veteran contends that his diabetes mellitus, type II, is 
a direct result of having been exposed to Agent Orange while 
delivering supplies to the Cam Rahn Bay area of the RVN while 
stationed aboard the USS FLORIKAN (ASR 9).  (See, VA Form 21-
4138, Statement in Support of Claim, dated and signed by the 
Veteran in April 2004).

The Board would initially point out that service personnel 
records confirm that the Veteran was stationed aboard the USS 
FLORIKAN (ASR 9) from May 16, 1962 to November 16, 1965.  

After a review of the evidence of record, the Board finds 
that service connection for diabetes mellitus, type II, as 
due to exposure to Agent Orange on a presumptive basis is not 
warranted.  In reaching the foregoing determination, the 
Board observes that the evidence of record is completely 
devoid of any proof and/or documentation that the Veteran had 
actual duty, or visitation in, the RVN.  To this end, in 
response to VA's request for information, the United States 
Armed Services Center For Research of Unit Records (USASCRUR) 
indicated that for the period from May 1962 to November 1965, 
the USS FLORIKAN'S (ASR 9) was deployed in the Eastern and 
Western Pacific, providing repair and support services for 
Navy submarines that were operating throughout the Pacific 
Ocean.  While the ship made port calls to Japan and Thailand, 
no ports in the RVN were listed.  (See, March 2004 response, 
provided by USASCRUR).  The National Personnel Records Center 
also informed VA that a search of their records was negative 
for the Veteran ever having been exposed to herbicides.  No 
ports in Vietnam were listed.  (See, NPRC response, dated in 
June 2007).  

Overall, the above-cited evidence does not establish, that 
the Veteran was ever stationed or visited Vietnam proper.  In 
fact, a July 2003 Informal Conference Hearing report reflects 
that in response to the Decision Review Officer's questions 
as to whether or not the Veteran had any evidence that would 
verify his presence in Cam Ranh Bay, the Veteran specifically 
retorted that that he did not recall stepping on land.  (See, 
July 2003 Informal Conference Hearing report).  

Accordingly, the presumptive provisions of 38 C.F.R. § 
3.307(a)(6)(iii) are not applicable to this case.  Therefore, 
the Board finds that service connection for type II diabetes 
mellitus due to exposure to Agent Orange is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309(e).  The restrictions of 38 C.F.R. § 
3.307(a)(6)(iii) are clear, in order for the provision to 
apply, service in the waters offshore is included only if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  In Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.

The Board also finds that service connection on a direct 
basis for diabetes mellitus may not be granted.  Service 
medical records do not document any treatment for type II 
diabetes mellitus, and the medical evidence shows that the 
Veteran was first diagnosed with the disease in the early 
1980's, many years after his discharge from service.  (See, 
treatment record, dated in September 1992, prepared and 
submitted by Kaiser Permanente).  Furthermore, there is no 
competent evidence linking the Veteran's currently diagnosed 
type II diabetes mellitus with his period of active military 
service, to include Agent Orange. 



III.  Initial Evaluation Claim

A.  Laws and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as in the instant claim, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).  

In every instance where the rating schedule does not provide 
a percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.3 (2008).

B.  Analysis 

By a November 2002 rating action, the RO awarded service 
connection for residuals of a head injury; an initial 10 
percent disability evaluation was assigned under Diagnostic 
Code 8045, effective May 7. 2001--date the RO received the 
Veteran's claim for service connection for the aforementioned 
disability.  The RO based their determination on service 
treatment records, reflecting that the Veteran had lost 
consciousness after he fell down a staircase.  He suffered a 
hematoma of the scalp, which was drained and blood was 
removed.  A January 1966 service separation examination 
report reflects that the Veteran's head, face, neck, and 
scalp were evaluated as "normal."  No defects were noted. 

(i)  Evaluation under Diagnostic Code 8045 (residuals of 
brain trauma) 

Diagnostic Code 8045, which provides a 10 percent rating for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc. resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.

As Diagnostic Code 8045 provides a maximum evaluation of 10 
percent for subjective complaints such as headaches, the 
Board has considered whether an analogous rating may be 
warranted under other pertinent diagnostic codes.  

(ii)  Evaluation under Diagnostic Code 8100 (migraine 
headaches) 

In this case, a June 2002 VA examiner specifically conclude 
that the Veteran's headaches---described by the appellant as 
"migraine headaches---were related to his in-service head 
injury.  Thus, the Board has considered whether an analogous 
rating may be warranted under the criteria of Diagnostic Code 
8100--the diagnostic code used to evaluate migraine 
headaches.  

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks averaging one every two 
months over the last several months warrant a 10 percent 
rating.  A 30 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability. This is the 
maximum rating available for migraine headaches pursuant to 
Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The Board concludes that even giving the Veteran every 
consideration in evaluating his headaches attributed to head 
trauma under Diagnostic Code 8100, the evidence does not 
support an initial rating in excess of the currently assigned 
10 percent rating.  In reaching the foregoing determination, 
the Board observes that when VA evaluated the Veteran in June 
2002, he described having "migraine headaches" every six 
months, which lasted 24 hours and required him to stay in 
bed.  They were treated with medication (i.e., Ambien, 
Baclofen) and ibuprofen. 
A diagnosis of status-post head injury with residuals 
headaches was entered.  (See, June 2002 VA examination).  
(Parenthetically, the Board observes that a March 2007 VA 
examination report does not contain any subjective complaints 
referable to headaches.  (See, March 2007 VA examination 
report). 

Overall, the above-referenced June 2002 VA examination report 
does not substantiate the presence of frequent prostrating 
migraine headaches.  Specifically, there is no objective 
medical evidence that the Veteran suffers from prostrating 
attacks on a monthly basis or more frequently, as required 
for a rating in excess of 10 percent under Diagnostic Code 
8100.  As such, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 8100.

In addition, the Board notes that the Veteran's residuals of 
a head injury are currently evaluated as 10 percent disabling 
by analogy under 38 C.F.R. §§ 4.124a, 4.129, 4.130, 
Diagnostic Codes 8045. Effective October 23, 2008, VA amended 
the Schedule for Rating Disabilities by revising the portion 
of the Schedule that addresses neurological conditions, which 
include headaches and other residuals of traumatic brain 
injury (TBI). A veteran whose residuals of TBI were rated 
under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 
8045 is permitted to request a review under the new criteria, 
irrespective of whether his disability has worsened since the 
last review or whether VA receives additional evidence. See 
73 Fed. Reg. 54,693 (September 23, 2008). Accordingly, the 
veteran should be notified that he is allowed to request to 
have his claim considered under the new evaluation of 
residuals of traumatic brain injury. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  As the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess 
of 10 percent for residuals of head trauma, that doctrine is 
not for application.  38 U.S.C.A. § 5107(b).

The Board has considered whether "staged" ratings are 
appropriate for the service-connected residuals of head 
trauma.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The record, however, does not support assigning different 
percentage disability ratings since the award of service 
connection, i.e. May 7, 2001, for the service-connected 
residuals of head trauma. 

IV.  Extraschedular Consideration

In this case, the Veteran's service-connected residuals of 
head trauma has not required any periods of hospitalization.  
The currently assigned initial 10 percent rating contemplates 
the actual impairment in occupational function caused by the 
above-referenced service-connected disability.  There is no 
evidence that they above-discussed service-connected 
disability has caused marked interference with employment 
beyond that contemplated in the rating schedule.  In fact, a 
March 2007 VA examination report discloses that the Veteran 
was employed full-time at the United States Postal Office.  
In view of the foregoing, the Board finds that the evidence 
does present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2008).  Therefore, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227




ORDER

Service connection for diabetes mellitus, type II, as due to 
Agent Orange exposure, is denied. 

An initial rating in excess of 10 percent for residuals of 
head trauma is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


